Case 20-22974-CMB   Doc 32    Filed 10/20/20 Entered 10/20/20 22:03:02   Desc Main
                             Document      Page 1 of 8
Case 20-22974-CMB   Doc 32    Filed 10/20/20 Entered 10/20/20 22:03:02   Desc Main
                             Document      Page 2 of 8
Case 20-22974-CMB   Doc 32    Filed 10/20/20 Entered 10/20/20 22:03:02   Desc Main
                             Document      Page 3 of 8
Case 20-22974-CMB   Doc 32    Filed 10/20/20 Entered 10/20/20 22:03:02   Desc Main
                             Document      Page 4 of 8
Case 20-22974-CMB   Doc 32    Filed 10/20/20 Entered 10/20/20 22:03:02   Desc Main
                             Document      Page 5 of 8
Case 20-22974-CMB   Doc 32    Filed 10/20/20 Entered 10/20/20 22:03:02   Desc Main
                             Document      Page 6 of 8
Case 20-22974-CMB   Doc 32    Filed 10/20/20 Entered 10/20/20 22:03:02   Desc Main
                             Document      Page 7 of 8
Case 20-22974-CMB   Doc 32    Filed 10/20/20 Entered 10/20/20 22:03:02   Desc Main
                             Document      Page 8 of 8
